

115 HRES 534 IH: Expressing the sense of the House of Representatives that the people of the Kurdistan Region of Iraq have the right to determine their status as a sovereign country.
U.S. House of Representatives
2017-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 534IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2017Mr. Franks of Arizona submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the people of the Kurdistan Region of
			 Iraq have the right to determine their status as a sovereign country.
	
 Whereas the United Nations International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights states that, All peoples have the right of self-determination. By virtue of that right they freely determine their political status and freely pursue their economic, social and cultural development;
 Whereas the United Nations Charter’s stated purpose, in Chapter 1, Article 2, part 2, is To develop friendly relations among nations based on respect for the principle of equal rights and self-determination of peoples, and to take other appropriate measures to strengthen universal peace;
 Whereas the Kurdistan Region of Iraq (KRI) meets the criteria for post-Cold War state recognition set forth in the Charter of Paris and the Vienna Declaration;
 Whereas the KRI meets the four criteria in article 1 of the Montevideo Convention on the Rights and Duties of States, featuring a permanent population, a defined territory, a government, and the capacity to enter into relations with other states;
 Whereas the Kurdish people meet the objective requirements for the right of self-determination, which include a common language, religion, ethnic background, cultural heritage, and history;
 Whereas the KRI has proven as America’s most effective partner against the so-called Islamic State, providing the United States and coalition partners with ground forces sufficient as to not require substantial American ground forces;
 Whereas the KRI armed forces, known as Peshmerga, have sacrificed almost 2,000 fighters, with 9,000 wounded and more than 60 missing during operations against the so-called Islamic State;
 Whereas the KRI has provided refuge and aid to nearly two million refugees and internally displaced persons during the course of the Iraqi and Syrian civil wars;
 Whereas the KRI has demonstrated commendable commitment and progress for religious and ethnic pluralism, including for their Assyrian/Chaldean Christian, Baha’i, Jewish, Kaka’i, Mandean, Shabak, Shia, Turkmen, Yazidi, and Zoroastrian minorities, in addition to demonstrated commitment and progress for gender equality;
 Whereas the Kurds are a historically proven ally against tyranny and terror, including against Saddam Hussein’s regime, and terror groups such as al Qaeda and Ansar al-Islam;
 Whereas Saddam Hussein, as dictator of Iraq, pursued a campaign of ethnic cleansing and displacement of the Kurds, resulting in as many as 182,000 civilian deaths, with the aim of territorial expansion at Kurdish expense;
 Whereas according to United Nations General Assembly Resolution 2625, the right to self-determination of a people supersedes territorial integrity when a country has violated the economic, social, and cultural development of a people, and when that people have a valid territorial claim to the area;
 Whereas despite intractable disputes between the KRI and the Iraqi central government, the KRI has demonstrated commitment to non-violent pursuit of their statehood ambitions; and
 Whereas the Kurdistan Region Parliament of Iraq enacted a legislative mandate for Iraqi Kurdistan’s 25 September independence referendum on September 15, 2017, following formal calls from a majority of political parties in the Kurdistan Regional Government: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the United States recognizes the sacrifices, commitment to human rights, and legal and moral case for self-determination of the residents of the Kurdistan Region of Iraq (KRI), and that the residents of the KRI have the freedom to decide without outside coercion; and
 (2)the United States calls on the international community and domestic institutions to likewise recognize the right of self-determination of the people of the KRI.
			